                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

ROBERT V. MENDEZ,

                 Petitioner,                                 Case No. 3:18-cv-01004-CL

                 V.                                          ORDER

BUREAU OF PRISON (FDC
SHERIDAN),

                 Respondent.



MCSHANE, Judge:

           Magistrate Judge Mark D. Clarke filed a Findings and Recommendation (ECF No. 12),

and the matter is now before this Court. See 28 U.S.C. § 636(b)(l)(B), Fed. R. Civ. P. 72(b).

Although neither party filed objections, I reviewed the legal principles de nova. United States v.

Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is

correct.

           Magistrate Judge Clarke's Findings and Recommendation (ECF No. 12) is adopted in

full. The petition is DENIED and the case is DISMISSED without prejudice.

IT IS SO ORDERED.

           DATED this 28th day of January, 2019.



I-ORDER
           \,,__ \,____
              Michael McShane
          United States District Judge




2-0RDER
